Name: 2002/591/EC: Commission Decision of 11 July 2002 on the implementation of Council Decision 1999/297/EC establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors (Text with EEA relevance) (notified under document number C(2002) 2580)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  economic analysis;  information and information processing;  management
 Date Published: 2002-07-20

 Avis juridique important|32002D05912002/591/EC: Commission Decision of 11 July 2002 on the implementation of Council Decision 1999/297/EC establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors (Text with EEA relevance) (notified under document number C(2002) 2580) Official Journal L 192 , 20/07/2002 P. 0054 - 0056Commission Decisionof 11 July 2002on the implementation of Council Decision 1999/297/EC establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors(notified under document number C(2002) 2580)(Text with EEA relevance)(2002/591/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 1999/297/EC of 26 April 1999 establishing a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors(1), and in particular Articles 2 and 3 thereof,Whereas:(1) Decision 1999/297/EC determined the individual statistical actions necessary in order to establish a Community statistical information infrastructure relating to the industry and markets of the audiovisual and related sectors.(2) Commission Decision 1999/841/EC(2) adopted a first set of 14 measures for the implementation of individual statistical actions.(3) It is necessary to adopt a further set of measures for the implementation of individual statistical actions.(4) The measures provided for in this Decision are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS DECISION:Article 1Measures to implement individual statistical actions referred to in Article 2 of Decision 1999/297/EC are specified in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 July 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 117, 5.5.1999, p. 39.(2) OJ L 326, 18.12.1999, p. 65.ANNEXA. Measures to implement actions to be undertaken by the national authorities>TABLE>B. Measures to implement actions to be undertaken by Eurostat>TABLE>